United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1299
                         ___________________________

                                  Charles L. Burgett

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                       The General Store No Two Inc., et al.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: October 8, 2020
                              Filed: October 22, 2020
                                   [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Charles Burgett brought this pro se 42 U.S.C. § 1983 action against multiple
defendants. The district court1 dismissed all claims with prejudice as a sanction for

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
Burgett’s willful discovery violations, explaining in a lengthy Order that Burgett’s
willful, bad faith defiance of “at least four Court orders” had prejudiced defendants.
This court affirmed. Burgett v. Gen. Store No Two Inc., 727 Fed. Appx. 898, 900
(8th Cir. 2018), cert. denied, 139 S. Ct. 2638 (2019). Burgett now appeals the court’s
order taxing costs in favor of defendants in the total amount of $6,9875.23. After
careful review of the entire record, we conclude the court did not abuse its substantial
discretion in taxing costs and therefore affirm. See Fed. R. Civ. P. 54(d)(1);
Dindinger v. Allsteel, Inc., 853 F.3d 414, 431 (8th Cir. 2017) (standard of review).

       Defendants were prevailing parties presumptively entitled to recover costs
properly taxable under 28 U.S.C. § 1920. A district court has discretion to tax the
costs of printed and electronic transcripts of the same deposition, provided both were
“necessarily obtained” for use in the case. See Stanley v. Cottrell, Inc., 784 F.3d 454,
465-67 (8th Cir. 2015); Zotos v. Lindbergh Sch. Dist., 121 F.3d 356, 363 (8th Cir.
1997). Discovery-related copying is taxable, particularly in a case where the losing
party’s discovery abuses were determinative. See Op. Eng’rs Local #49 Health &
Welfare Fund v. Charps Welding & Fab., Inc., 950 F.3d 510, 527 (8th Cir. 2020).
Defendants submitted evidence that all costs taxed were not duplicative and were in
fact paid. The court did not abuse its discretion in declining to deny or reduce taxable
costs on account of Burgett’s alleged indigency, particularly given his willful abuse
of the discovery process that prejudicially increased defendants’ litigation costs. See
Smith v. Tenet Healthsystem SL, Inc., 436 F.3d 879, 889 (8th Cir. 2006).

      The district court’s text only order entered January 13, 2020 is affirmed.
Appellant’s motion to strike the brief of appellee The General Store No Two Inc. is
denied.
                      ______________________________




                                          -2-